Citation Nr: 0003011	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-08 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no demonstration that the veteran engaged in 
combat activity with the enemy.

3.  The evidence fails to show that the veteran underwent 
verifiable stressors while on active duty.


CONCLUSION OF LAW

Service connection for PTSD is denied.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  See, 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of the 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  In this regard, the 
Board points out that records have been obtained from VA 
medical care givers, as well as the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
inservice stressor.  If the claimed stressor is related to 
combat, and the evidence establishes that the veteran engaged 
in combat with the enemy, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Board notes that a case from the United States Court of 
Appeals for Veterans Claims (Court), Cohen v. Brown, 10 Vet. 
App. 128 (1997) alters the analysis in connection with claims 
for service connection for PTSD.  Significantly, the Court 
points out that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  The 
Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

Turning to the issue of whether the veteran has a current 
diagnosis of PTSD, the Board notes that the claims file does 
include diagnoses of PTSD.  The discharge summary report of 
an August and September 1997 VA hospitalization provides an 
Axis I diagnosis of "x" PTSD; and alcohol dependency, 
continuous.  Treatment notes related the veteran's PTSD to 
events in Vietnam.  Similarly, the discharge summary report 
of a May and June 1998 VA hospitalization provides an Axis I 
diagnosis of "x" PTSD, chronic alcohol abuse.  Again, 
treatment notes related the veteran's PTSD to events in 
Vietnam.

Even with an unequivocal diagnosis of PTSD, service 
connection for PTSD requires a confirmed military service 
stressor, unless, as noted above, the claimed stressor is 
related to combat, and the evidence establishes that the 
veteran engaged in combat with the enemy.  The Board notes 
that the veteran has been unable to provide evidence of 
combat with the enemy.  The veteran contends that he served 
in a combat duty status.  His DD 214 indicates that his 
primary military occupational specialty was armorer, and does 
not otherwise indicate combat activity.  The veteran's 
service personnel records provide that his principal duty 
while in Vietnam was supply sergeant, from August 1969 to 
July 1970.  These records provide no evidence that the 
veteran was involved in combat or received any combat 
decorations.  As a result, the record fails to demonstrate 
the veteran engaged in combat with the enemy.  As such, a 
combat-related stressor cannot be presumed based on the 
evidence of record.

A July 1999 determination from the Board of Correction of 
Military Records (BCMR) provides that the veteran's service 
personnel records show he served as a supply specialist while 
in Vietnam.  It was also noted there was no indication in the 
personnel records that he served in an infantry duty 
position.  Therefore, the BCMR concluded that he was not 
eligible for award of the Combat Infantry Badge.  The BCMR 
recommended that the veteran's DD Form 214 be amended to 
reflect award of the Vietnam Service Medal with three bronze 
service stars, Vietnam Civil Actions Honor Medal First Class 
Unit Citation, Vietnam Cross of Gallantry with Palm Unit 
Citation, and the Valorous Unit Award.  

These awards do not reflect that the veteran himself was 
involved in actual combat.  The Vietnam Service Medal, even 
with bronze stars, does not reflect combat.  The Vietnam 
Civil Actions Honor Medal does not on its face even purport 
to recognize military action.  The Vietnam Cross of Gallantry 
and the Valorous Unit Award were awarded to units, not to 
individual soldiers.  They are not dispositive in this case 
as by themselves they do not conclusively show that the 
veteran was involved in individual combat.  Since the 
remainder of the veteran's service personnel records are 
negative for any information verifying that he took part in 
combat, these awards are at most probative of unit, not 
individual, participation in combat.  As a result, a combat-
related stressor cannot be presumed based on the July 1999 
BCMR determination.

Moreover, there is no evidence that the veteran experienced a 
verifiable stressor in service.  He has testified as to 
several alleged stressors in correspondence received at 
various times, during an August 1998 RO personal hearing, and 
during a November 1999 hearing before a travel section of the 
Board, chaired by the undersigned Board member.  In general, 
the veteran said that he was stressed in Vietnam because he 
felt that he had been provided no training for the dangers he 
faced there on maneuvers.  Specifically, the veteran reported 
that during his first night at Base Camp ZN, around August 
1969, he heard large guns firing and believed that they were 
from the enemy.  He was terrified and ran outside of his tent 
before it was explained to him that the fire was from 
Americans.  Later that night, he was told to go out to a 
small bunker about 100 yards away with a complete stranger 
for no apparent reason.  There he was frightened by shells 
flying overhead.  Later that night, the veteran went out on a 
night ambush and in the extreme darkness he lost sight of the 
man in front of him.  Those men behind him became mad at him, 
and eventually the man in front had to return to get them.  
Another stressful event occurred during October 1969 when he 
rode in a helicopter north of Base Camp ZN with his legs 
hanging out the door, and then had to jump to the ground as 
the helicopter hovered above.  Another stressful incident 
occurred in October 1969 and involved about two days travel 
through the jungle, walking in the open along with several 
tanks.  This was followed by two or three days' travel along 
the river on the open deck of a boat.  Finally, when the 
veteran put ashore, the man in front of him tripped a 
grenade.  The veteran said that it must have been old and 
weakened as it did not kill him.  In October or November 
1969, north of Base Camp Zion, he watched from the top of a 
bunker as a platoon with a brand new officer left on a night 
ambush mission.  About 15 minutes later, the platoon itself 
was ambushed, and about 30 minutes later it returned with its 
wounded.  Finally, during one night when his platoon was dug-
in in a field of elephant grass, he was told to go out and 
set up a claymore mine.  He tripped a wire and a white flare 
illuminated him.  He heard shots and he ran back to his 
platoon for cover.  

The Board is not bound to accept the veteran's uncorroborated 
account of his experiences.  Wood v. Derwinski, 1 Vet. App. 
190 (1991); recons., 1 Vet. App. 406 (1991); Swann v. Brown, 
5 Vet. App. 229 (1993).  The question of whether a specific 
event reported by a veteran as a stressor actually occurred 
is a question of fact for the Board to decide, involving, as 
it does, factors as much historical as psychological.  Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the 
Board finds that a stressor related to the veteran's military 
experiences has 
not been sufficiently objectively documented, in spite of 
repeated attempts to procure objective evidence supporting 
the claimed stressors.  

Despite assertions made by the veteran's representative 
during the November 1999 travel Board hearing, the RO has 
obtained records from the successor to the Environmental 
Support Group (ESG).  In this regard, the Board notes that 
the RO requested records from the USASCRUR (formerly the ESG) 
in August and October, 1998, along with information regarding 
the veteran's service and claimed stressors.  In March 1999, 
the USASCRUR provided the RO extracts from Operational 
Reports - Lessons Learned submitted by the 1st Infantry 
Division, the higher headquarters of the 1st  Battalion, 18th 
infantry, for the period from August 1969 to January 1970.  
The USASCRUR noted that these records document combat 
incidents, operations with riverine forces, and casualties.  
The USASCRUR provided that it was unable to document the 
incidents as reported by the veteran.  In order to provide 
research concerning casualties, the veteran would need to 
provide the individual's full name, complete unit designation 
to the company level, and whether killed or wounded.  

In the absence of a showing of combat with the enemy or 
evidence of a verifiable stressor, the Board concludes that 
the veteran has failed to satisfy the criteria for service 
connection for PTSD.  Although the veteran has described what 
he refers to as stressful events in Vietnam, there is no 
objective verification of these events, such as corroborating 
lay statements from fellow veterans or contemporary letters 
home written by the veteran.  Again, the Board points out 
that the veteran's DD Form 214 and service personnel records 
fail to verify that he was in combat.  Likewise, the awards 
identified in the July 1999 BCMR determination fail to verify 
that the veteran was in combat.  In the absence of such 
verification, the veteran's claim for service connection 
cannot be granted, regardless of current treatment 
assessments of PTSD.  

As there is no evidence that the veteran underwent the 
claimed stressors while on active duty, service connection 
for PTSD is denied.


ORDER

Service connection for PTSD is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

